 In the Matter of GENERAL ELECTRIC COMPANYandINTERNATIONALBROTHERHOODOF FIREMEN & OILERS (A F L) AND INTERNATIONALUNION OF OPERATING ENGINEERS (A F L )Case No R -39,1V -Decided July 17, 19,142Jurisdiction-tungsten steel and puiified gas manufacturing industryInvestigation and Certification of Representativesexistence of question 'tipu-lation that Company refused to accord petitioners tecogmtion until certified bythe Boaid, election necessai3UnitAppropriate for Collective Bargainingelectiondo ectedamong emplo3 eesof engine room and boiler loom to deteimme desires with respect to collecti%ebargaining, despite apparent history of collective baigaining on plant-widebases in other plants of Company, where engine and boiler-room employeeshad been excluded from Noting in pies ions election among other employees,supervisory employees, chief engineci and foremen in boiler roomexcludedfrom voting groupPiactice and ProcedureinteiNenoi's contention that petition filed by jointpetitioners was rmploper,overruledwhere substantial unity of interest wasfound between employees iepi esented by themMr Ramey Donovan,for the BoardMr. A A. Pergande,of Nela Palk, Ohio, andMr L G Cover,ofEuclid, Ohio, foi the Company `Mr Hubert J McCaffe7'y, Mr R E SeitzandMr R J Janvzeson,of Cleveland, Ohio, foi the Firemen and the EngineersMr Henry FieringandMr Clifjoid Saunders,of Cleveland, Ohio,for the UnitedMr Charles W Selzneider,of counsel to the BoaidDECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a joint petition duly filed by Inteinational Brotherhood ofFiremen & Oilers (A F L) and International Union of OperatingEngineers (A F L ), herein called respectively, the Firemen, and theEngineers, alleging that a question affecting commeice had arisenconcerning the representation of employees of General Electric Com-pany, Euclid, Ohio, herein called the Company, the National Labor-Relations Board provided for an appropriate hearing upon due noticebefore Charles E Persons, Trial ExaminerSaid hearing was held42 N L R B, No 117569 570DECISIONSOF NATIONALLABOR RELATIONS BOARDat Cleveland, Ohio, on June 26, 1942The Company, the Firemen,the Engineers, and United Electi ical, Radio & Machine Workers ofAmerica (C I 0 ), a labor organization claiming to represent em-ployees directly affected by the investigation, appeared, participated,and were afforded full oppoi tunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the' issues.The Trial Examiner's iuhngs made at the hearing are free fromprejudicial error and are hereby affirmed-Upon the entree record in the case, the Buaid makes the followingFINDINGS OF FACTITHEBUSINESSOF THE COMPANYGeneral Electric Company is a New York corporation operatinga number of plants throughout the United States and Canada.Theplant here involved is known as the Company's Cleveland WireWorks plant, located at Euclid, OhioOver 75 percent of the rawand processed material used at the Euclid plant are purchased out-side the State of OhioThe plant produces annually tungsten steeland purified gasses valued at more than $500,000, over 50 percent ofwhich is shipped to points outside the State of Ohio.The Companystipulated that it is engaged in commerce within the meaning of theNational Labor Relations Act'II '1 HE ORG tNTZATIONS INN OIXEDInternational Brotherhood of Fiiemen & Oilers, and InternationalUnion of Operating Engineers, are labor oigamzations affiliated withtheAmerican Federation of Labor, admitting to membership em-ployees of the CompanyUnited Electrical, Radio & Machine Workers of America is a labororganization affiliated with the Congress of Industual Organizations,admitting to membership employees of the CompanyIIITHE QUESTION CONCERNING REPRESENTATIONThe parties stipulated that a question concerning representationhas arisen in that the Company has refused to recognize the Firemenand the Engineers unless they are certified by the BoardEvidence submitted at the heaiing indicates that the Fiemen andthe Engineers represent a substantial number of employees, withinthe alleged appropriate unit 1IAt the heaimg the Firemen submitted in evidence S dues cards 1),ui otting to show duespayments of members through March 1942The names on all sot the cards were those ofpersons on the Compsni s April 22, 1942, pay rollthe Engineers submitted in evidence 2 GENERAL ELECTRICCOMPANY571-We find that a question affecting commerce has arisen concerningthe representation of employees of the Company within the meaningof Section 9 (c) and Section2 (6) and(7) of the ActTVAPPROPRIATE UNIT, THE, DETERMINATION OF REPRESENTATIVESThe Firemen and theEngineerscontend thatthe engineers,firemen,oilers, apprentices, and helpers, employed inthe engine room and theboiler loom of the Cleveland Wire Works plant, excluding super-visory employees, the chiefengineer,and foremen in the boiler room,constitute an appropriate unit.The Company and the United con-tend that such a unit is inappropriate for the reason that the appro-priate unit is plant-wide 2On July 21, 1941, after a consent election in which only the Unitedwas involved, we certified that organization as collectivebargainingi epi esentatlve at this plant within the following appropriate unit` `All hourly-rated productionand maintenanceemployees * * *excluding electricians, plant-protection employees, clef ical employeesand super visor y employees " 3The engine-room and boiler-room em-ployees appear to have been then, and apparently are now, hourlypaid employeesAt the time of that election and ceitification, the firemen wereperforming plant protection duties as well as working in the boilerroomThey were therefore excluded from voting in the election.However, the remainder of the employees in the engineroom andthe boiler room, who did no plant protection work, werealso ex-cluded 4Since about the beginning of January 1942, the firemenhave ceased to do plant protection workSuch duties are now per-formed by a regularstaffof guards.Although the United is recognized as exclusive bargaining repre-sentative on plant-wide bases, in a largenumber of the Company'sundated authorvatiou cards ueating appateutly genuine original signatures which were thenames of persons on the April 22 pay rollThat pay roll appears to list 15 employees inthe alleged appropriate unitOf these 5 are licensed firemen,3 helpers of apprentices inthe boilei room, 3 licensed firemen acting as engineer assistants or oileis in the engine loom,and 4 ate licensed engineersiThe United further contended at the hearing that the joint petition of the firemen andthe Engineers is improper for the reason that the apparently substantial majority of theFiremen will compensate for the alleged minority sEatus of the Enginecis un the engineroomWe find a substantial unity of interest between the emplo3ees of the engine roomand those of the boiler roomThe United's contention in that respect is thereforeoverruled3Mattei of General Electisc Company, Cleveland Wire Works PlantandLocal 707,UnitedElectrical,RadiocCMachine Workers of America(C I0 ), 33 N L R B 088'An official of the Company testified at the hearing that engineers were excluded fromthe-election because they were then deemed to be "straw bosses"He assigned no reasonfor the exclusion of the other engine- and boiler-room employeesAn organizer for theUnited testitied that lie did not know at the time of the election that there were engine- andboiler-icoal employees who were not engaged in plant protection 572DECISIONSOF NATIONALLABOR RELATIONS BOARDplants throughout the United States and Canada, we are of the opin-ion that the engine room and boiler-room employees should have theopportunity denied them in the previous election, namely, to ex-piess their desires regarding iepiesentationWe find that those em-ployees could function, under the present circumstances, either as aseparate bargaining unit, of as part of a larger unitWe shalltherefore make no final deteimination of the unit at this time, butshall direct that the question concerning representation which hasarisen be resolved by an election by secret ballot among the engi-neers, firemen, oilers, apprentices, and helpers, excluding supervisoryemployees, the chief engineer, and foremen in the boiler loom, whowere employed during 'the pay-roll period immediately precedingthe date of the Direction of Election herein, subject to the limita-tions and additions set forth in the DnectionThe election shalldetermine whether those employees desire to be represented-by theFiremen and the Engineers, or by the United, or by neither If amajority chooses the Fnemen and the Engineers, the group will con-stitute an appropriate unitOtherwise the petition will be dis-missedDIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board b3 Section 9 (c) of the National Labor Re-lations Act, 49 Stat 449, and pursuant to Article III Sections 8 and9, of National Laboi Relations Board Rules and Regulations-Series2, as amended, it is herebyDIRECTED that, as pact of the nnestigation authoiized by the Boardto ascertain representatives for the purposes of collective bargain-ing with General Electiic Company, Euclid, Ohio, an election bysecret ballot shall be conducted as early as possible, but not later thanthnty (30) days from the date of this Direction of Election, under thedirection and supervision of the Regional Director for the EighthRegion, acting in this mattes as agent for the National Labor Re-lations Board and subject to Article III, Section 9, of said Rules andRegulations, among the engineers, firemen, oilers, apprentices, andhelpers employed in the engine ioom and the boiler ioom, who weieemployed during the pay-loll period immediately preceding the dateof this Direction, including any such employees who did not workdurrn,, r«:d p-i3-roll period because they were ill or on vacation or inthe active military service of training of the United States, or tem-porarily laid off, but excluding supervisory employees, the chief en-gineer, and foiemen in the boilei room, and any who have since quitof been discharged for cause, to deter mine whether they desire to be GENERAL ELECTRICCOMPANY573repiesentecl by International Biotheihoocl of Firemen & Oilers andInternationalUnion of Operating Engnieeis, affiliated with theAmerican Federation of Labor, or by United Electrical, Radio &Machine Workers of Ameiica, affiliated with the Congress of Indus-trialOrganizations, for the purposes of collective baigaming, or byneither.MRGERARDD REILLY took no part in the considerationof theabove Decision and Direction of Electiont